

STRATEGIC HOTELS & RESORTS, INC.
SECOND AMENDED AND RESTATED 2004 INCENTIVE PLAN


RICHARD J. MOREAU
Election for Vested and Deferred Awards
______________________________


WHEREAS, THIS ELECTION (the “Election”) is made this 6th day of November, 2014,
by Richard J. Moreau, as the undersigned participant in the above-referenced
plan (the “Plan”) that is sponsored by Strategic Hotels & Resorts, Inc. (the
“Corporation”). Terms below that begin with initial capital letters have the
special meanings set forth in this Election.
WHEREAS, Section 5.4 of the Plan authorizes the Compensation Committee to permit
select participants to elect to defer the receipt of shares of the Corporation’s
common stock (the “Shares”) from the date of vesting of a Plan award until a
specified future date or dates when unrestricted Shares will be delivered; and
WHEREAS, I have received the following awards (the “Designated Awards”) pursuant
to the Plan; and I have previously made deferral elections (“Deferral
Elections”) pursuant to which I elected to receive such Designated Awards on
such date that is six (6) months post-termination of employment pursuant to
Section 5.4 of the Plan:
Type of Award
Date of Award Agreement
Number of Shares subject to this Election*
RSU
06/24/2004
21,429
RSU
10/14/2004
357
RSU
01/01/2005
12,122
RSU
02/06/2006
17,074
RSU
02/06/2006
9,756
RSU
03/06/2007
12,995
RSU
03/06/2008
36,273
RSU
03/20/2009
81,250
RSU
02/21/2012
21,812
RSU
02/26/2013
9,582
TOTAL NUMBER OF SURRENDERED RSU SHARES SUBJECT TO THIS ELECTION:
222,650



* Note that this Election is only available and only applies to those Shares as
to which your rights have previously vested pursuant to the Designated Award.

1

--------------------------------------------------------------------------------



WHEREAS, I now desire to convert the number of Shares included in the Designated
Awards and as shown above (the “Surrendered RSU Shares”) into a cash-based
account that has a future investment return determined by my elections; and
WHEREAS, I recognize and agree that the terms and conditions below do not affect
the time of payment for the Designated Awards, and that my Deferral Elections
referenced above shall remain in full force and effect for the purposes of
determining when my Designated Awards are paid in cash to me.
NOW, THEREFORE, I hereby elect as follows, and the Corporation agrees to be
bound by the terms of my elections herein effective immediately:
1.    Conversion of Designated Awards to Liability Accounts. Pursuant to this
Election, I direct the Corporation to convert the total number of Surrendered
RSU Shares designated in the table above into a cash-based liability account as
of the first day (the “Conversion Date”) of the next window period during which
I could, in accordance with the Corporation’s insider trading policy, sell
Shares that I own in my personal capacity. Accordingly, and effective on the
Conversion Date, I recognize and agree that I will forfeit all rights to the
Surrendered RSU Shares, and in consideration thereof the Corporation shall
promptly –
(a)
credit a deferred compensation (liability) account that is payable to me in
accordance with my Deferral Elections (my “Cash Account”) with an amount equal
to the fair market value of the Surrendered RSU Shares on the Conversion Date,
and

(b)
credit my Cash Account with earnings and losses determined by my investment
elections made pursuant to the Investment Return Election Form.. I recognize and
agree that the Corporation shall have sole and complete discretion to determine
the investment return on my Cash Account in accordance with the terms and
conditions of the program and my elections thereunder, and I shall accept such
Corporation’s determinations as final and binding unless they are arbitrary and
capricious. I acknowledge that the Cash Account shall be created and funded
promptly upon the Conversion Date and that the earnings and losses determined by
my investment elections, described above, shall begin on such date as (i) the
Cash Account has been funded by the Corporation and (ii) the Cash Account has
been invested in accordance with my Investment Return Election Form.

2.    Source of Benefits. I recognize and agree, on behalf of myself, and my
beneficiaries, heirs, successors, and assigns, that –
(a)
neither this Election nor the associated investment program provide me with any
legal or equitable rights, interests or claims in any property or assets of the
Corporation or any of its affiliates;

(b)
the payment of benefits due from my Cash Account shall be, and remain, payable
only from the general, unpledged unrestricted assets of the Corporation; and


2

--------------------------------------------------------------------------------



(c)
my rights under this Election, the Investment Return Election Form and the
associated investment program are merely those of unsecured creditor and
represent only an unfunded and unsecured promise by the Corporation to pay money
to me in the future.

3.    Taxes. By signing this Election, I acknowledge that I am be solely
responsible for the satisfaction of any taxes that may arise from the Designated
Awards and my recognition of income from them and my Cash Account (including
taxes arising under Sections 409A or 4999 of the Code), and that neither the
Corporation nor any of its officers, directors, employees, or other service
providers shall have any obligation whatsoever to pay such taxes or to otherwise
indemnify or hold me harmless from any or all of such taxes. The Corporation
shall nevertheless have the discretion (i) to condition any issuance of Shares
or payment of cash to me on my satisfaction of applicable employment and
withholding taxes; and (ii) to unilaterally interpret this Election in any
manner that (a) conforms with the requirements of Section 409A of the Code, (b)
modifies or voids any election of mine to the extent it would violate Section
409A of the Code, and (c) for any distribution election that would violate
Section 409A of the Code, defers distributions pursuant hereto until the
earliest to occur of a distribution event that is allowable under Section 409A
of the Code or any distribution event that is both allowable under Section 409A
of the Code and is duly elected by me.
4.    Effect of This Election. I recognize and agree that, except as
specifically set forth above, nothing in this Election affects my Designated
Awards and Deferral Elections, and that they shall otherwise remain in full
force and effect.
REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGE FOLLOWS.



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have made this Election, and the Corporation has accepted
it below, in all events effective on the day and year first above-written.


PARTICIPANT
Date: November 3, 2014
My Signature:     /s/ Richard J. Moreau


My Printed Name: Richard J. Moreau




AGREED TO AND ACCEPTED this 6th day of November, 2014:


STRATEGIC HOTELS & RESORTS, INC.
/s/ Paula C. Maggio

By: Paula C. Maggio
Its: Executive Vice President, General Counsel & Secretary



4